Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior US Patent No. 10,843,296 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The previous double patenting rejections, as set forth in the Office action mailed on October 28, 2021, have been withdrawn.

Response to Amendment/Arguments
Amendments made to claims 22 and 28, and the cancelation of claims 1-20, as filed on February 28, 2022, are acknowledged.
The amendment made to claim 22 is responsive.  The previous objection to the claim, as set forth in the Office action mailed on October 28, 2021, has been withdrawn.
The amendment made to claim 28 has overcome the previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the Office action mailed on October 28, 2021. 
Applicant's arguments, see Remarks filed on February 28, 2022, with respect to the limitation “retracing, using a cutting gas jet and without activating a machining beam” recited in claim 21, have been fully considered and are persuasive.  The previous rejections to the claim and its dependent claims, as set forth in the Office action mailed on October 28, 2021, have been withdrawn.

Reasons for Allowance
Claims 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 21, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of cutting a workpiece comprising: retracing, using a cutting gas jet and without activating a machining beam, the predefined cutting contour or an additional contour laterally offset from the predefined cutting contour, in the context of the instant claim.
Regarding claims 22-32, they are dependent from claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713